Citation Nr: 0705480	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  96-50 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for esophageal 
leiomyoma, to include as secondary to service-connected knee 
disabilities.

2.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer and gastroesophageal reflux 
disease with lactose intolerance due to medication.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

4.  Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for traumatic 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an effective date earlier than March 21, 
1997, for the grant of special monthly compensation based on 
the need for regular aid and attendance of another person.

8.  Entitlement to specially adapted housing or a special 
home adaptation grant. Entitlement to an increased evaluation 
for tinea pedis, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for arthritis of 
the right hand status post first carpal metacarpal joint 
interposition arthroplasty with ligament reconstruction, 
currently evaluated as 10 percent disabling prior to October 
26, 2004, and 20 percent disabling since February 1, 2005.

11.  Entitlement to a level of special monthly compensation 
higher than the intermediate rate between subsection L and M 
under 38 C.F.R. § 3.350(f) due to loss of use of legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 until 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California, and Reno, Nevada.  

In March 2000, the Board issued a decision in this appeal.  
The veteran appealed that decision, in part, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court granted the Secretary's Unopposed 
Motion for Remand and vacated, in part, the Board's March 
2000 decision.  In November 2001, the Board remanded the 
appeal for further development.

In a March 2005 decision review officer decision, the RO 
granted a temporary total evaluation for surgical or other 
treatment for the veteran's service-connected right hand 
disability necessitating convalescence for the period from 
October 26, 2004, to January 31, 2004, and granted a 20 
percent evaluation effective from February 1, 2005.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  

The record shows that the veteran underwent another surgery 
for his service-connected right hand disability in March or 
April 2006.  On this basis, the Board finds that the record 
reasonably raises a claim of entitlement to a temporary total 
evaluation for surgical or other treatment for the veteran's 
service-connected arthritis of the right hand status post 
first carpal metacarpal joint interposition arthroplasty with 
ligament reconstruction necessitating convalescence.  The 
issue is referred to the RO for appropriate action.

The issues of entitlement to an increased rating for tinea 
pedis, and for arthritis of the right hand status post first 
carpal metacarpal joint interposition arthroplasty with 
ligament reconstruction, and of entitlement to a level of 
special monthly compensation higher than the intermediate 
rate between subsection L and M under 38 C.F.R. § 3.350(f), 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Esophageal leiomyoma is not shown to be of service 
origin.

2.  Duodenal ulcer and gastroesophageal reflux disease with 
lactose intolerance due to medication results in episodic 
diarrhea, abdominal pain; there is no competent evidence of 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms. 

3.  Hypertension results in diastolic pressure that 
predominantly is less than 110 and systolic pressure that is 
less than 200.

4.  The evidence shows that veteran's residuals of a HNP of 
the lumbar spine are limitation of motion and severe 
intervertebral disc syndrome but that he does not have 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome.

5.  The evidence shows that veteran's traumatic arthritis of 
the right hip does not cause ankylosis of the hip, flail 
joint, or impairment of the thigh or femur, or significant 
limitation of motion caused by arthritis or functional loss 
due to pain or other pathology.

6.  The evidence shows that veteran's traumatic arthritis of 
the left hip does not cause ankylosis of the hip, flail 
joint, or impairment of the thigh or femur, or significant 
limitation of motion caused by arthritis or functional loss 
due to pain or other pathology.

7.  The veteran has been granted special monthly compensation 
because he requires regular aid and attendance as a result of 
service-connected arthritis of the cervical spine, right and 
left shoulders, right and left elbows, right and left wrists, 
right and left hands, and right ankle; evaluated as totally 
(100 percent) disabling, effective March 21, 1997.

8.  No claim, formal or informal, for special monthly 
compensation based on the need for regular aid and attendance 
of another person, was open or pending prior to March 21, 
1997.

9.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
service-connected disabilities result in loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for esophageal leiomyoma are not met. 38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).

2.  The schedular criteria for an initial disability rating 
higher than 10 percent for duodenal ulcer and 
gastroesophageal reflux disease with lactose intolerance due 
to medication, are not met. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7307 (before and after July 2, 2001).

3.  The criteria for an initial disability rating higher than 
10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 7101 (2006).

4.  The criteria for an evaluation in excess of 40 percent 
for residuals of a HNP of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (2006).

5.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5252 
(2006).

6.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5252 
(2006).

7.  The criteria for an effective date prior to March 21, 
1997, for an award of special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002).

8.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2001, January 2003, October 2004, February 2005 and May 2006.  
In these letters, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claims on 
appeal.  The RO has informed the veteran of the types of 
evidence needed to substantiate his claims for service 
connection, evaluations, earlier effective date, and for 
specially adapted housing or a special home adaptation grant.  
VA has also in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Furthermore, the veteran is represented by Disabled American 
Veterans, and he and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claims.  This is shown in letters 
and testimony  addressing the claims.  With the demonstration 
of actual knowledge of the evidence needed to substantiate 
the claims and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claims, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by any possibly remaining 
defect in the VCAA notice.  A remand for additional notice 
today would serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims for service 
connection, higher disability ratings, and for an earlier 
effective date for special monthly compensation, the Board 
finds that the veteran is not prejudiced by a decision at 
this time, particularly in view of the Board's decision to 
deny these claims.  The remaining claim is granted below, 
thereby making the issue of appropriate notice moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made and testimony given in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Entitlement to Service Connection

The veteran contends that his claimed esophageal leiomyoma is 
due to medication taken for his service-connected bilateral 
knee disabilities.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records show no indication of any conditions 
or disorder of the esophagus.  During a July 1966 separation 
medical examination, physical examination of the abdomen and 
viscera was normal.

After service, during a September 1968 VA examination, 
examination of the digestive system was normal.

VA treatment records in October 1994 contain the first 
evidence of a leiomyoma of the esophagus.  An UGI study at 
that time showed filling defects within the esophagus which 
appeared persistent and submucosal.   

The veteran underwent an endoscopy in November 1995.  At that 
time the physician noted a history of three submucosal tumors 
in the esophagus and a subsequent endoscopic ultrasound, 
which showed the lesions most likely represented leiomyoma. 
The report contains findings of antritis, duodenitis and 
submucosal esophageal tumors as previously described.  

The veteran underwent an endoscopy and endoscopic ultrasound 
in February 1998. The physician noted the history of the 
submucosal tumors in the esophagus and the prior ultrasound, 
which showed the lesions most likely represented leiomyoma. 
The duodenum and duodenal bulb were normal. There was mild 
erythema in the stomach consistent with gastritis.  There was 
no hiatal hernia. The report contains an impression of two 
submucosal esophageal lesions.  On endoscopic ultrasound, the 
physician stated that the two lesions probably represent 
leiomyomas but leiomyosarcoma could not be absolutely ruled 
out.  The pancreas appeared slightly mottled and the 
physician stated this probably represents mild pancreatitis. 
The physician recommended follow-up in five years.

A March 2004 VA report of EGD with endoscopic ultrasound 
contains an impression of deformity in the proximal 
esophagus-suspect leiomyomas.  The examiner opined that the 
veteran did not have problems with swallowing from the 
lesion, and was not aware of his esophageal lesions.  The 
examiner opined that he was unable to determine when the 
lesion started, and that it was not likely related to service 
or service related disability.

During an April 2005 VA examination for esophagus and hiatal 
hernia, the veteran reported a history of having an 
esophageal leiomyoma diagnosed in the late 1980s or 1990s.  
He stated that VA physicians informed him that this was 
induced by multiple NSAID medication taken in the past for 
his knee traumatic arthritis.  After examination, the 
diagnosis was esophageal leiomyoma.  The examiner concluded 
that in his opinion the condition was a benign tumor; and 
there was no clinical or laboratory evidence that this was 
induced by nonsteroidal inflammatory drugs.

In the July 2005 addendum to an April 2005 VA examination, 
the examiner opined that there was no clinical evidence that 
excessive intakes of nonsteroidal inflammatory drugs induces 
esophageal leiomyomas; thus, "the claimed disorder did not 
occur during military service."  The examiner noted in this 
regard that the leiomyoma was discovered during an 
upperendoscopy in November (27), 1995 by a gastrointestinal 
Fellow.

In summary, service medical records show no indications of 
any disorder of the esophagus.  The initial post-service 
evidence showing leiomyoma of the esophagus consists of VA 
outpatient treatment records dated in October 1994.  This 
extended period without treatment weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Moreover, there are no medical opinions of record that relate 
esophageal leiomyoma to active service or as secondary to a 
service-connected disability.  Furthermore, most recently 
during VA examination, the examiner opined that there was no 
indication that an esophageal leiomyoma was related to 
nonsteroidal inflammatory drugs taken in treatment for 
service-connected disability, and that the disorder did not 
occur during service.

There are no other documented medical opinions or other 
competent evidence of record to the contrary, linking the 
claimed disability to military service or a service-connected 
disability.  In addition, there is no evidence that the 
veteran was diagnosed with any chronic esophagus condition in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between esophageal 
leiomyoma and any alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has esophageal leiomyoma linked to service.  As the 
preponderance of the evidence is against the claim for 
service connection for that disorder, the benefit-of-the-
doubt rule does not apply, and all of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that the claims regarding (1) duodenal ulcer 
and gastroesophageal reflux disease with lactose intolerance, 
and (2) hypertension are for higher initial ratings after 
service connection was granted.  Thus consideration will be 
given to "staged ratings" since the time service connection 
was made effective (i.e., there is a potential for different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A.  Duodenal Ulcer and Gastroesophageal Reflux Disease with 
Lactose Intolerance
(Gastrointestinal Disorder)

In a March 2000 decision, the Board granted service 
connection for duodenal ulcer and gastroesophageal reflux 
disease with lactose intolerance.  Subsequently, in a June 
2000 rating decision, the RO effectuated that grant and 
assigned the disability an initial disability rating of 10 
effective March 31, 1997 under Diagnostic Code 7307.  The 
veteran contends that a higher evaluation is warranted. This 
appeal arises from the veteran's dissatisfaction with the 
initial rating following the grant of service connection.  

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised. However, there 
were no substantive changes to Diagnostic Code 7307.  
Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas. C.F.R. § 4.114, Diagnostic Code 7307 (effective 
before and after July 2, 2001).

A January 1998 VA examination report shows that the veteran 
reported complaints of gastrointestinal distress with 
periodic upset stomach.  Symptoms worsened when lying down 
and improved on taking antacids.  The veteran stated that he 
had been stable lately while on Tagamet.  The report contains 
a diagnosis of rule out gastritis secondary to nonsteroidal 
anti-inflammatory drugs.

A February 1998 VA report of esophagogastroduodenoscopy (EGD) 
shows that two esophageal lesions were found.  The report 
also noted that the second portion of the duodenum and 
duodenal bulb were normal; and there was evidence in the 
stomach of mild erythema consistent with mild gastritis.  No 
hiatal hernia was noted.  The report contains an impression 
of two esophageal submucoal lesions.  

A February 1998 VA treatment note shows that the veteran 
reported complaints of gastroesophageal reflux disease with 
reflux, and occasional heartburn.  The veteran stated that 
symptoms were tolerable.  A May 1998 VA treatment note 
reflects that the veteran was still having GERD symptoms 
especially when lying down.

An August 2001 VA examination report shows complaints of 
heartburn five to six times a day, lasting five to ten 
minutes, after eating.  He denied any recent weight changes 
or difficulty swallowing.  The veteran reported that he had 
ulcers, and a history of black tarry stools and bright red 
blood, per rectum, most recently one week before.  He denied 
any vomiting.  He reported that drinking milk caused him to 
have to immediately have a bowel movement.  He denied any 
history of esophageal dilation.  He reported having to go to 
the bathroom four times a day as he has diarrhea, usually due 
to drinking milk. He reported complaints of pain in the mid 
abdomen, specifically after eating meals.  On examination, 
the veteran was well-developed, and well-nourished.  He 
weighed 280 pounds.  There was mild tenderness to palpation 
in the mid gastric area.  There was no evidence of rebound, 
guarding or masses, ascites or hepatosplenomegaly.  The 
report contains diagnoses of gastroesophageal reflux disease 
with lactose intolerance due to medication, and duodenal 
ulcer.  The examiner commented that there was evidence of 
mild abdominal tenderness.

During an October 2001 VA examination the veteran reported 
complaints of occasional pain around the belly button, which 
was worse after eating.  On examination, the abdomen was 
soft, non-distended and non-tender, with bowel sounds 
present.  There were no hepatosplenomegaly or ascites, no 
rebound or guarding.  The report contains a diagnosis of 
residuals of gastritis. 

A March 2004 VA examination report reflects complaints of 
persistent epigastric discomfort and pain.  The veteran 
stated that he rarely had any problem swallowing food, 
heartburn, or regurgitation.  The veteran also denied 
hematemesis, melena, nausea, and vomiting.  He also stated 
that he was not taking any medications because they did not 
help.

A March 2004 VA report of EGD with endoscopic ultrasound 
contains an impression of (1) ulcer at the pylorus, (2) 
hiatal hernia, and (3) deformity in the proximal esophagus-
suspect leiomyomas.  The examiner associated the esophageal 
lesion to leiomyoma, and opined that it was not likely that 
this was related to service or service related disability.  
The examiner indicated that the symptoms of epigastric pain 
were from the gastritis, ulcer, and hiatal hernia. 

An April 2005 VA report of an upper GI series contains 
findings including that (1) there was no hiatus hernia or 
gastroesophageal reflux elicited, and the esophagus was free 
of stricture, ulceration or mucosal nodularity; (2) the 
stomach distends normally with normal pliability, revealing 
no mass, fold enlargement, ulcer or mucosal irregularity; and 
(3) the duodenal bulb demonstrates normal pliability, without 
scarring, ulceration, fold enlargement, or nodularity; the 
remainder of the duodenum and visualized proximal jejunum 
were also normal in appearance.  The report contains an 
impression of  normal biphasic upper gastrointestinal series, 
as detailed in the findings.

During an April 2005 VA examination, the veteran denied 
dysphagia, hematemesis or melena, reflux or regurgitation, 
nausea or vomiting.  He reported complaints of mid epigastric 
pyrosis, no radiation, with a severity of 6 to 7 on a scale 
of 10.  On examination, general health was very good and 
nutrition was good.  There was no anemia.  Weight was stable 
at 280 pounds.  The report contains a diagnosis of esophageal 
leiomyoma.  The examiner opined that this condition was a 
benign tumor.

The Board notes initially that service connection has not 
been granted for the veteran's claimed esophageal leiomyoma.  
Therefore, evaluation of the veteran's duodenal ulcer and 
gastroesophageal reflux disease with lactose intolerance does 
not consider any distinguishable manifestations of the 
esophageal leiomyoma.

On review of the record, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  
Multiple small eroded or ulcerated areas or severe 
hemorrhages have never been identified or diagnosed.  
Therefore, the veteran is not entitled to a higher rating 
under this diagnostic code.  

Furthermore, his weight has remained in the same range and 
anemia has not been diagnosed.  There is also no evidence of 
vomiting, recurrent hematemesis or melena, so as to warrant a 
higher initial rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7305, for duodenal ulcer.  Also, there is no indication 
in the record that the appellant's gastrointestinal disorder 
is productive of: stricture of the esophagus (diagnostic code 
7203); adhesions of the peritoneum (diagnostic code 7301); 
marginal gastrojejunal ulcer (7306); or postgastrectomy 
syndromes (diagnostic code 7308).  38 C.F.R. § 4.114.  

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran. The 
preponderance of evidence is against the claim for an initial 
rating in excess of 10 percent for service-connected duodenal 
ulcer and gastroesophageal reflux disease with lactose 
intolerance.  The benefit-of- the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

In a March 2000 decision the Board granted service connection 
for hypertension.  Thereafter, in a June 2000 rating 
decision, the RO effectuated that grant and assigned a 
noncompensable rating effective March 21, 1997.  The veteran 
appealed that rating.  During the appeal, in a January 2002 
rating decision the RO increased the assigned rating from 
zero to 10 percent.  

Hypertension is evaluated under Diagnostic Code 7101.  Under 
the rating criteria for cardiovascular disorders, a 10 
percent rating is warranted for hypertension for cases in 
which the diastolic pressure is predominantly 100 or more; or 
where the systolic pressure is predominantly 160 or more; or 
the minimum evaluation is for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  A 20 percent disability rating 
is warranted where the diastolic pressure is predominantly 
110 or more; or the systolic pressure is predominantly 200 or 
more.  Id.

A VA examination in August 2001 revealed blood pressure 
readings of 120/80 (sitting), 130/90 (standing and lying).  
The diagnosis was hypertensive vascular disease (essential 
arterial hypertension) controlled, on medication.

A VA report of vital signs and measurements covering dates 
from March 2002 to August 2003 contain numerous blood 
pressure measurements for that period, reflecting a maximum 
systolic/diastolic reading 170/98.  However, the majority of 
the readings ranged from 122 to 148 (systolic), and from 68 
to 92 (diastolic).  A VA treatment note in February 2004 
contains a reading of 128/80.

A VA examination in April 2005 revealed blood pressure 
readings of 140/80, 126/78, and 134/72.  The diagnosis was 
hypertensive vascular disease, stable.

A VA treatment note in November 2005 shows a blood pressure 
reading of 132/92.  A February 2006 VA treatment note shows 
that the treatment provider noted a diastolic reading of 100; 
and a notation that the veteran reported that he drank a cup 
of coffee before the visit and that his blood pressure always 
goes up with coffee. 

The preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for hypertension.  
The veteran's hypertension results in diastolic pressure that 
predominantly is less than 110, and systolic pressure that is 
less than 200.  A higher evaluation for hypertension is 
therefore unwarranted.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

The preponderance of evidence is against the claim for an 
initial rating in excess of 10 percent for service-connected 
hypertension.  The benefit-of- the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of Herniated Nucleus Pulposus of the Lumbar 
Spine

The veteran's lumbar spine disability, characterized as 
residuals of herniated nucleus pulposus of the lumbar spine, 
has been rated under Diagnostic Code 5293, as 40 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's residuals of herniated nucleus pulposus of the 
lumbar spine.  The General Counsel for VA has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for the periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the former and revised regulations 
considered for the period after the change was made.  See 
VAOPGCPREC 3-2000.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate, recurring attacks.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe limitation 
of lumbar spine motion.  A 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe symptoms 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or, some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned for symptoms with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 40 percent evaluation is assigned with incapacitating 
episodes of having at total duration of at least four weeks 
but less than six weeks during the past 12 months.  A 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id.  See also 38 C.F.R. § 4.71a, The Spine, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 40 percent rating is 
warranted if the medical evidence shows unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2006).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2006).

During the February 1998 VA orthopedic examination the 
veteran reported complaints of low back pain since service, 
and that he had a lumbosacral laminectomy in 1974 with pain 
still since 1974.  On examination, X-rays showed moderate 
degenerative osteoarthritis of the lower lumbar spine, with 
marginal spurs identified especially at the level of L3 and 
L4.  There was narrowing of the L4-5 interspace.  There was 
sclerosis of the lower apophyseal joints of the lumbar spine; 
and straightening of the lumbar lordosis.  Range of motion 
study of the trunk indicated that he had a limitation of 
range of motion.  He was able to bend forward about 17 inches 
from the floor to fingertips.  Trunk extension was to two 
degrees.  Flexion was to 16 degrees. Lateral flexion was 25 
inches on both sides.  Rotation was 17 degrees on the left 
and 18 degrees on the right.  Straight leg raising 
bilaterally was to 40 degrees, active, and 45 degrees 
passively, beyond these he had pain in the hip joints.

During a November 2003 VA orthopedic examination, the veteran 
reported having past surgeries including a laminectomy at L4-
L5.  He reported complaints including of pain in the center 
lower back, which he rated as 8 out of 10.  He is unable to 
sleep on his back.  The pain on the right and left sides 
shoot down the back of the right and left legs, respectively, 
to the calf; and is worse on the right than left side.  There 
is numbness in the right leg in the back of the calf and 
little toes.  On examination, the back is stooped and he 
flexes 25 degrees, with no extension.  Rotation is to 30 
degrees to the right and 20 degrees to he left side.  All of 
these motions caused pain centered in the L5 region.  

The examiner noted that EMG studies of the lower limbs showed 
no abnormalities in the nerves of the lower limbs.  On this 
basis, the examiner opined that this does not support a 
finding that the veteran had neurological damage secondary to 
his spinal injury.  The examiner noted that X-ray examination 
showed no evidence of spinal or foraminal stenosis, but 
however, L4-L5 had narrowed disk with osteophytes.  The 
examiner concluded that the back does show that the veteran 
has osteoarthrosis of the spine, and currently there was no 
evidence of neurological entrapment from the back. 

During a May 2005 VA examination of the spine, the veteran 
reported complaints of low back pain, which was a constant 
aching pain he ranked at 8 to 9 on a scale of 10 with painful 
limited motion.  The pain is worsened with activities such as 
standing or walking more than 15 minutes, forward bending, 
and sitting 30 minutes.  He reported that his back condition 
was stable without flare-up.  He had generalized weakness in 
both legs, and had full control of his bowels and bladder.  

On examination, the veteran was unable to walk on his heels 
or toes or perform squatting maneuver.  Sitting he was able 
to touch the distal tibia.  The spine had a loss of lumbar 
lordosis.  The veteran was able to forward flex to 60 
degrees, right and left lean to 15 degrees, extend to 10 
degrees, right and left rotate to 10 degrees with complaint 
of pain in the low back during the entire range of motion.   
There was moderate muscle spasm and tenderness all about the 
lumbar spine.  The examiner noted that normal ranges of 
motion expected would be forward flexion of 70 degrees, right 
and left leans of 20 degrees, extension of 20 degrees, and 
right and left rotation of 30 degrees without pain.  While 
sitting, the veteran had normal straight leg raising to 90 
degrees bilaterally.  Deep tendon reflexes of the knees could 
not be tested due to prior knee surgery.  Deep tendon 
reflexes were 1+ and equal bilaterally.  He had normal 
sensation in his legs and buttocks.  

The examiner opined that he expected the veteran would have a 
50 percent reduction in limitation of motion and in decreased 
strength of the lower back after standing, sitting or walking 
more than 15 minutes due to his arthritic condition.  After 
such activities, the veteran had a decreased ability to stand 
and walk and forward bend, due to increased pain after the 
activities.  

X-ray examination revealed advanced osteoarthritic changes of 
the L3-L4, L4-L5, and L5-S1 levels, with marked disc space 
narrowing and moderate anterior osteophyte formation in 
addition to severe arthritic changes involving the three 
lower segment posterior facets.  

The report contains a diagnosis of persistent low back pain 
with painful limited spine motion status post lumbar spine 
surgery without sciatica or radicular pain.  The examiner 
opined that due to the advanced osteoarthritic changes, the 
veteran was unable to sit stand or walk for more than 15 
minutes, and he required a cane for standing or walking.  
Also the veteran should not do any forward bending at the 
waist; and he cannot repetitively lift weights more than 10 
pounds or occasionally lift more than 20 pounds.  He can do 
no squatting, kneeling, and only occasionally climb a stair.

Based on the foregoing, the Board finds that, overall, the 
veteran's service-connected residuals of herniated nucleus 
pulposus of the lumbar spine, more nearly approximated the 
criteria for a 40 percent rating under former Diagnostic Code 
5295, for severe lumbosacral strain.  A higher rating under 
that code is not available.  

There is no medical evidence that the veteran suffers 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In fact, the recent medical evidence does not include a 
diagnosis of intervertebral disc syndrome.  

In this respect, the Board notes the following findings from 
pertinent VA examination reports.  During VA examination in 
February 1998, the report showed no findings other than 
limitation of motion with pain; the veteran reported chronic 
and persistent pain of his lower back, but no symptoms 
compatible with sciatic neuropathy, absent ankle jerk or 
other neurological findings.  The November 2003 VA spine 
examination report reflects that currently there was no 
evidence of neurological entrapment from the back.  

During the most recent examination, in May 2005, the veteran 
had normal sensation in the legs and buttocks.  The examiner 
diagnosed the veteran with persistent low back pain with 
painful limited spine motion status post lumbar spine surgery 
without sciatica or radicular pain.  Due to the lack of 
medical evidence showing that the veteran had pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasms, or other neurological findings associated with the 
veteran's residuals of herniated nucleus pulposus of the 
lumbar spine, a higher rating is not warranted under the 
former version of Diagnostic Code 5293.  38 C.F.R. § 4.7.  

The medical evidence also does not establish that a higher 
rating is warranted under the former versions of Diagnostic 
Codes 5285, 5286, 5289 or 5292, or the General Rating Formula 
for Diseases and Injuries of the Spine.  Rather, the 
objective findings in May 2005 disclosed that the veteran's 
active flexion of the trunk was limited to 60 degrees, albeit 
apparently with complaints of pain.  Thus, in light of the 
fact that the veteran clinically showed lumbar spine motion, 
the Board may not rate his residuals of herniated nucleus 
pulposus of the lumbar spine as ankylosis.  Similarly, the x-
ray studies discussed above showed no evidence of fracture, 
and thus the former version of Diagnostic Code 5285 may not 
be applied in this case.  Further, the maximum rating for 
limitation of motion of the lumbar spine is 40 percent.  

The Board has considered the holding in DeLuca v. Brown, 
supra, where, in cases such as this, where the veteran's 
disability may be rated based on limitation of motion, 
functional impairment due to pain must be equated to loss of 
motion.  However, where as here, the veteran is already 
receiving the maximum rating assignable for limitation of 
motion (i.e., 40 percent under former DC 5292 and the general 
rating formula), consideration of the provisions of DeLuca is 
not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Hence, a higher rating is not warranted under either 
version pertaining to limitation of lumbar spine motion.  
Therefore, the Board determines that no other rating criteria 
(old or new) provides a basis for a higher rating for the 
veteran's residuals of herniated nucleus pulposus of the 
lumbar spine.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

The preponderance of evidence is against the claim for a 
disability rating in excess of 40 percent for service-
connected residuals of herniated nucleus pulposus of the 
lumbar spine.  The benefit-of- the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
D.  Traumatic Arthritis of the Right Hip and Left Hip

The veteran's traumatic arthritis of the right hip and 
arthritis of the left hip, have each been rated under 
Diagnostic Code 5010, each as 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under that code, degenerative arthritis of the hip is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for arthritis due to trauma, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray evidence, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the hip.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  
Otherwise, in the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups warrants a 10 percent rating; or if 
with such involvement of joints and with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted. 

The normal range of motion of the hip is to 125 degrees of 
flexion, and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5253 (2006) below, provide criteria for rating hip and thigh 
disabilities on the basis of limitation of motion.

An evaluation under Diagnostic Code 5250 requires ankylosis 
of the hip. 38 C.F.R. § 4.71a, Diagnostic Codes 5250.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.  Diagnostic Code 5252 provides a 
10 percent rating for limitation of flexion to 45 degrees; a 
20 percent rating where flexion is limited to 30 degrees; a 
30 percent rating where flexion is limited to 20 degrees; and 
a 40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

During a February 1998 VA examination, the veteran reported 
complaints of having  tightness and stiffness in his joints, 
which occurred more in cold weather and winter months, and 
which decreased with rest and anti-inflammatory medications.  
X-ray examination showed moderate degenerative changes in 
both hip joints.

On examination, range of motion testing on the left showed 
that active extension was to minus 14 degrees, and passive 
extension was to minus 15 degrees.  Active flexion was to 66 
degrees, and passive flexion was to 95 degrees.  Active 
adduction was to 5 degrees and passive adduction was 10 
degrees.  Active abduction was 18 degrees and passive 
abduction was 20 degrees.  Active internal rotation was to 11 
degrees, and passive internal rotation was to 37 degrees.  
Active external rotation was to 11 degrees, and passive 
external rotation was to 30 degrees.

Range of motion testing on the right showed that active 
extension was to minus 15 degrees and passive to minus 9 
degrees.  Active flexion was to 94 degrees and passive 
flexion was to 105 degrees.  Active adduction was to 15 
degrees and passive adduction was to 15 degrees.  Active 
abduction was to 10 degrees and passive abduction was to12 
degrees.  Active internal rotation was to 17 degrees and 
passive internal rotation was to 39 degrees.  Active external 
rotation was to 13 degrees and passive external rotation was 
to 44 degrees.

The examiner concluded with an opinion that there was 
evidence of degenerative arthritis in the hip joints.

During a November 2003 VA examination of the hips, there was 
tenderness over both trochanters.  The veteran was able to 
straight leg raise on both sides, 15 degrees bilaterally.  
The examination report indicates that bilaterally, hip 
flexion was to about seven degrees; abduction was to about 15 
degrees; adduction was to 15 degrees; and extension was 
painful (no range was given).  The examiner indicated that 
the right and left hip disabilities caused weakened movement, 
excess fatigability and incoordination, pain of movement, 
swelling, atrophy.  The veteran had marked atrophy of both 
quadriceps muscles.  The examiner noted that pain was visibly 
manifested on palpation and movement of the bilateral hip 
disabilities; that there was painful crepitus in the joints.  
He opined that these manifestations demonstrated a disuse or 
functional impairment present due to pain, attributable to 
the service-connected disabilities.  The report contains an 
impression that X-rays showed moderate osteoarthritis of the 
both hips.  

During a May 2005 VA examination of the joints, the veteran 
reported complaints of constant aching pain of the right and 
left hips, with an intensity of 7 on a scale of 10.  The pain 
involved the posterior and lateral aspects of both hips, and 
worsened with standing or walking or sitting for 15 minutes.  
He complained of painful limited motion of both hips; with no 
popping, instability or giving way of the hips, and no flare-
up.  He denied having any dislocations or subluxations of the 
hips, or any swelling.  

On examination, he complained of pain in the hips on walking.  
On range of motion study of both hips, flexion was from 0 to 
80 degrees, extension to 5 degrees, internal rotation to 20 
degrees, external rotation to 30 degrees, abduction to 30 
degrees, and adduction to 20 degrees.  The veteran complained 
of pain in both hips during the entire range of motion.  
There was no palpable click or instability of the hips.  X-
rays of the hips showed severe osteoarthritic changes.  For 
both hips, the diagnosis was severe osteoarthritis with 
painful limited motion.  The examiner opined that the veteran 
would have a marked decrease in strength and 50 percent 
reduction in motion after standing or walking for more than 
15 minutes. 

The report of an MRI of the left hip in April 2006 noted 
findings that there was no evidence to suggest acute 
fractures, subluxations, or dislocations.  That report 
contains an impression of "mild bilateral osteoarthritic 
changes without evidence to suggest an acute process."  
During April and May 2006 VA consultation visits, physical 
examination of the left hip showed that it had only about 20 
degrees of external rotation and 10 degrees of internal 
rotation.

On review, the record does not show limitation of flexion of 
the left or right thigh to 30 degrees, or limitation of 
abduction beyond 10 degrees, which are the criteria necessary 
to warrant a higher evaluation for the left hip or right hip, 
pursuant to Diagnostic Codes 5252 or 5253.   Thus an 
evaluation greater than 10 percent is not warranted for 
either the left or right hip under those codes.

The 10 percent evaluation is based on evidence of pain with 
limitation of motion with a diagnosis of degenerative joint 
disease.  On VA examination, the veteran complained of pain 
with movements.  However, there was no objective evidence of 
weakness, fatigability, decreased endurance, or 
incoordination. Thus, the Board finds that a higher 
evaluation for additional disability based on functional loss 
is not appropriate. See DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006).

Further, with respect to each hip, there is no evidence of 
impairment of the femur, flail hip joint, or ankylosis of 
either hip.  Therefore Diagnostic Codes 5255, 5254, or 5250 
are not for application.  In sum, the Board concludes that an 
evaluation in excess of 10 percent for the right or left hip 
disabilities is not warranted.

With respect to the diagnostic codes pertaining to range of 
motion of the hip, the examiner at the May 2005 VA 
examination stated that the veteran would have a marked 
decrease in strength and 50 percent reduction in motion after 
standing or walking for more than 15 minutes.  Even 
considering those factors, however, the findings regarding 
the ranges of motion of the hip-reduced by the presumed 50 
percent reduction-would not approximate the criteria 
necessary in order to warrant an evaluation in excess of 10 
percent for either hip.  Thus, the Board finds that a higher 
evaluation for additional disability based on functional loss 
is not appropriate for either hip.  See DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 38 C.F.R. §§ 
5251, 5252, 5253.

The Board notes that the November 10, 2003, VA joints 
examination report shows a finding that the range of motion 
for flexion of the hips was seven degrees.  This extremely 
limited range of motion recorded at that time is apparently a 
mistake due to a typographical error, as VA treatment notes 
dated a few days prior to and after this examination show a 
different disability picture, essentially similar to findings 
in the May 2005 VA examination.  Nevertheless, the Board 
finds the more recent May 2005 VA examination report to be 
more probative and more reflective of the veteran's current 
disability level.  

The Board notes that February and April 2005 VA treatment 
notes indicate that the veteran has a loss of use of the 
right lower extremity.  These notes, however, indicate that 
that characterization-loss of use of the right lower 
extremity-was attributed to the veteran's service-connected 
knee disability.  Similarly, a July 2005 VA treatment note 
reflects that the veteran had a loss of use of the lower 
extremities based on the advanced osteoarthritis of the hips 
and the failure of total knee arthroplasty, particularly in 
terms of the right lower extremity, which had an extension 
deficit of about 45 degrees.  That note also indicates that 
the loss of use of the lower extremities was due to other 
service-connected disability.  Furthermore, given the 
findings in the May 2005 VA examination conducted within two 
months of these notes, the Board finds the above treatment 
notes to be of little probative value in evaluating the 
veteran's right and left hip disabilities.

Based on the foregoing, a disability rating in excess of 10 
percent for traumatic arthritis of the right hip or traumatic 
arthritis of the left hip, is denied.  See 38 C.F.R. § 4.7.  
In reaching the foregoing decision, the Board has considered 
application of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102.

IV.  Earlier Effective Date for Grant of Special Monthly 
Compensation

The veteran is seeking an earlier effective date prior to 
March 21, 1997, for the award of special monthly compensation 
based on the need for regular aid and attendance.  

The procedural history resulting in the currently assigned 
effective date follows. On March 21, 1997, the veteran 
submitted a claim of entitlement to service connection for 
arthritis involving multiple joints.  The veteran appealed an 
August 1998 rating decision denial of that claim, and in a 
March 2000 decision, the Board granted service connection for 
degenerative arthritis of multiple joints, including of the 
cervical spine, shoulders, elbows, wrists, hands, fingers, 
and right ankle.  

In a June 2000 rating decision, the RO effectuated the 
Board's March 2000 decision by granting service connection 
and assignment of respective ratings for arthritis of the 
cervical spine, right and left shoulders, right and left 
elbows, right and left wrists, right and left hands, and 
right ankle; all effective from March 21, 1997 based on the 
date of claim received. The RO also deferred a decision as to 
a claim (apparently inferred by the RO) of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person.  

Subsequently, in a January 2002 rating decision, the RO 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person.  
That decision was premised on the RO's essential 
determination that the evidence of record did not show that 
the veteran was so helpless as to be in need of regular aid 
and attendance, due to such factors as found in 38 C.F.R. § 
3.352 (a) (2006).  38 U.S.C.A. § 1114(l) (West 2002).

The veteran initiated an appeal as to the denial.  Then in a 
September 2002 rating decision, the RO granted entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person, effective from March 
21, 1997.  The RO explained essentially that March 21, 1997-
date of claim for service connection for degenerative 
arthritis of multiple joints-was the effective date of 
service connection for degenerative arthritis of multiple 
joints, as well as the effective date that the veteran's 
disabilities combined to a 100 percent evaluation for his 
service-connected orthopedic conditions.  

The RO explained that additional lay statement evidence 
showed that the veteran met the criteria for special monthly 
compensation based on the need for regular aid and attendance 
of another person.  The RO determined that two lay statements 
showed that the veteran required assistance in activities of 
daily living; and that care givers were necessary to assist 
with such activities as cooking meals, cutting toe nails, 
showering, grocery shopping, laundry and tying shoes.  The 
caregivers attested that they had provided care since 1997.  
Finding that the veteran was shown to be so helpless as to be 
in need of regular aid and attendance, the RO granted 
entitlement effective March 21, 1997, because this was the 
effective date of service connection for the disabilities on 
which the claim for "aid and attendance" was based. 

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance as a result of 
service-connected disability or disabilities.  These 
provisions provide that if a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation (special monthly compensation) is payable.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a). A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit being sought must be identified. 38 
C.F.R. § 3.155.

The evidence establishes that the veteran's entitlement to 
special monthly compensation (SMC) is based on the fact that 
he requires aid and attendance as a result of his service-
connected degenerative arthritis of multiple joints of the 
cervical spine, right and left shoulders, right and left 
elbows, right and left wrists, right and left hands, and 
right ankle.  The effective date of the veteran's award of 
service connection for these disabilities is March 21, 1997.  
Although the veteran had been previously granted service 
connection for other disabilities, he is not shown to have 
required regular aid and attendance (under 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)) for any 
disabilities prior to after March 21, 1997.  The lay 
statements showing the veteran was so helpless as to be in 
need of regular aid and attendance were received in 2002 and 
do not show that he was in need of required regular aid and 
attendance prior to late 1997.  

The regulations governing SMC do not authorize a grant of SMC 
benefits prior to the grant of service connection for the 
disability for which the veteran requires aid and attendance.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.400.  The appellant did not 
seek an effective date prior to March 21, 1997, for the award 
to the veteran of service connection for degenerative 
arthritis of multiple joints of the cervical spine, right and 
left shoulders, right and left elbows, right and left wrists, 
right and left hands, and right ankle.  There is no evidence 
that a notice of disagreement as to the effective date for 
the award of these joint disabilities has been submitted.  
Thus the June 2000 rating decision is final as to the 
effective date for service connection for degenerative 
arthritis of multiple joints of the cervical spine, right and 
left shoulders, right and left elbows, right and left wrists, 
right and left hands, and right ankle.  

Degenerative arthritis of multiple joints of the cervical 
spine, right and left shoulders, right and left elbows, right 
and left wrists, right and left hands, and right ankle, are 
the disabilities which are the basis of the veteran's 
entitlement to SMC based on the need for regular aid and 
attendance.  The grant of service connection for those 
disabilities was effective March 21, 1997.  A grant to the 
veteran of an award of SMC prior to March 21, 1997 would 
require that the Board grant SMC prior to the receipt of the 
claim for service connection for the disabilities underlying 
the award of SMC.  As noted above, the Board has no statutory 
or regulatory authority to award SMC unless there is a 
service-connected disability which meets the requirements 
specified at 38 U.S.C.A. § 1114.  Although the veteran was 
service-connected for disabilities prior to March 21, 1997, 
there is no evidence that the veteran met the criteria for 
SMC based on the need for regular aid and attendance before 
the submission of the two lay statements discussed above 
which were received in 2002.

The Board has also reviewed the medical records to determine 
whether his statements could be construed as an informal 
claim for compensation.  However, there is no indication that 
the veteran discussed compensation benefits. 

There is no provision in the law for awarding an effective 
date for SMC based on the appellant's assertion that the 
disability existed before the claim was filed.  There is no 
provision for awarding SMC for a period when service 
connection was not in effect for any disorder.  The doctrine 
of reasonable doubt is not for application under the 
circumstances, as the clear preponderance of the facts and 
the law is against the claim, and the evidence is not in 
equipoise to warrant a more favorable determination. 38 
U.S.C.A. § 5107(b).  The claim must be denied.

V.  Specially Adapted Housing or a Special Home Adaptation 
Grant

The veteran claims entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or special home adaptation.  See 38 C.F.R. §§ 3.809, 
3.350(a)(2) (2006).  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

VA shall assist any veteran (other than one who is eligible 
for assistance under subsection (a) of this section) who is 
entitled to disability compensation for a permanent and total 
service-connected disability which (A) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (B) includes 
the anatomical loss or loss of use of both hands, in 
acquiring such adaptations to his residence as are determined 
by VA to be reasonably necessary because of such disability, 
or in acquiring a residence already adapted with special 
features determined by VA to be reasonably necessary for him 
because of such disability. 38 U.S.C.A. § 2101(b)(1); 38 
C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The veteran contends that he is entitled to specially adapted 
housing or a special home adaptation grant by virtue of his 
service connected disabilities.  The veteran has not been 
shown to be blind in either eye and is not claiming to be.  
Service connection is in effect for 24 disabilities.  
Pertinent to this claim under 38 U.S.C.A. § 2101, the veteran 
has been granted service connection status for the following 
lower and upper extremity disabilities (assigned disability 
ratings in parentheses): left total knee replacement (60 
percent); right total knee replacement (60 percent); 
arthritis of the right elbow (20 percent); arthritis of the 
right hand, status post first carpometacarpal joint 
interposition arthroplasty with ligament (20 percent); left 
hip disability (10 percent); arthritis of the right hip (10 
percent); arthritis of the left ankle (10 percent); arthritis 
of the right ankle (10 percent); arthritis of the left elbow 
(10 percent); arthritis of the left wrist (10 percent); 
arthritis of the right wrist (10 percent); arthritis of the 
left shoulder (10 percent); arthritis of the left hand due to 
trauma (10 percent); and arthritis of the right shoulder (10 
percent).  The combined disability rating for all 24 
disabilities is 100 percent, effective from August 1993.  A 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability, was in effect 
from April 17, 1973. 

He also receives special monthly compensation under multiple 
sections of 38 U.S.C.A. § 1114: (1) 38 U.S.C.A. § 1114(l) on 
account of being so helpless as to be in need of regular aid 
and attendance; (2) 38 U.S.C.A. § 1114(s) on account of on 
account of total knee replacement, left, and additional 
disabilities of major depression, tinea pedis, independently 
ratable at 60 percent; 38 U.S.C.A. § 1114(p) at the rate 
intermediate between subsection (l) and (m) on account of 
arthritis of the: left wrist, left hand, right shoulder, 
cervical spine, left ankle, left elbow, left shoulder, right 
ankle, right elbow, right hand, right wrist, right hip, and 
for residuals of herniated nucleus pulposus of the lumbar 
spine, left hip disorder, total knee replacement of the left 
knee, total right knee replacement, major depression 
independently ratable at 50 percent or more; and (3) 38 
U.S.C.A. § 1114(k) on account of loss of use of a creative 
organ.

The Board finds that on considering the evidence of record, 
that specially adapted housing or a special home adaptation 
grant under the provisions of 38 U.S.C.A. § 2101 is 
warranted.  Therefore, the veteran is entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or special home adaptation.  See 38 
C.F.R. §§ 3.809, 3.350(a)(2) (2006).   

A May 2005 report of VA examination of the joints concludes 
with diagnoses including: right hip with severe 
osteoarthritis with painful limited motion; left hip with 
severe osteoarthritis with painful limited motion; right knee 
status post two total joint replacement surgeries with 
persistent painful swollen right knee with painful limited 
motion; and left knee status post total joint replacement 
with persistent painful swelling and limited motion and 
possible loosening of the tibial component.  

The examiner concluded with a discussion in which he opined 
that the veteran's bilateral leg condition make him unable to 
sit, stand, or walk for more than 15 minutes without an 
opportunity to change position.  The examiner opined that the 
veteran required a cane when doing any walking; and that he 
required bilateral knee braces when doing any walking.

A July 2005 VA orthopedic surgery consultation progress note 
shows that the veteran was using variable assistive aids to 
get around, including a wheelchair when symptoms are 
significant. When the condition is better, he uses a cane 
and/or crutches.  Occasionally he was able to walk without 
ambulatory aides.  At that time, the veteran was to be 
getting new knee braces to help with pain and instability 
experienced in both knees.  The treating orthopedic surgeon 
opined that the veteran did have loss of use of the lower 
extremities based on the advanced osteoarthritis of the hips 
and failure of total knee arthroplasty, particularly in terms 
of the right lower extremity.  The surgeon opined that the 
veteran might benefit from an electric wheelchair or 
motorized cart; and that the veteran had multiple lower 
extremity joint problems.

A May 2006 VA rheumatology consultation note shows that the 
veteran reported that he had trouble shaving, combing his 
hair, bathing, and cleaning.  He drives with his left hand 
due to pain in the right and lack of mobility.  He wears 
braces on the knees; and has had swelling and instability of 
the knees.  The treatment provider stated that the veteran 
would greatly benefit from adaptations in his house, which 
could include toilet bar, showers, etc.  The treatment 
provider opined that the veteran seemed to be a good 
candidate for these devices; and that the veteran had a great 
deal of difficulty in arising from a sitting position and 
getting off the commode.  

On examination, the right hand showed swelling, particularly 
in the first CMC area with involvement of the wrist area 
also.  The veteran had trouble with the left hand, and in 
making a fist, he could do so to the extent of approximately 
90 percent.  The veteran had marked swelling at both knees, 
with instability wearing braces.  He had quadriceps wasting.  
He ambulates with difficulty.  He had difficulty getting up 
from a seated position.  The left hip had only about 20 
degrees of external rotation and 10 degrees of internal 
rotation.  The left shoulder had markedly decreased 
abduction, to only about 30 degrees; and almost no external 
rotation.  The treatment provider opined that the veteran 
appeared to have loss of use of the left shoulder as well as 
of the left hip and lower extremity.  

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

Based on the foregoing, the Board finds that the evidence is 
at least in relative equipoise as to whether the veteran's 
service-connected disabilities result in loss of use of both 
lower extremities, so as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  There is 
also evidence that his service-connected disabilities may as 
well result in the loss or loss of use of at least one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

Accordingly, the veteran has established his entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.


ORDER

Entitlement to service connection for esophageal leiomyoma, 
is denied. 
 
Entitlement to a disability evaluation in excess of 10 
percent for duodenal ulcer and gastroesophageal reflux 
disease with lactose intolerance due to medication, is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied.

Entitlement to a disability evaluation in excess of 40 
percent for residuals of herniated nucleus pulposus of the 
lumbar spine, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right hip, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left hip, is denied.
 
The claim of entitlement to an effective date prior to March 
21, 1997 for the grant of special monthly compensation based 
on the need for regular aid and attendance of another person, 
is denied.

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.


REMAND

The veteran is claiming entitlement to an increased rating 
for tinea pedis; and to an increased evaluation for arthritis 
of the right hand status post first carpal metacarpal joint 
interposition arthroplasty with ligament reconstruction 
(right hand disability), which is currently evaluated as 10 
percent disabling prior to October 26, 2004, and as 20 
percent disabling since February 1, 2005.  He is also seeking 
entitlement to a level of special monthly compensation higher 
than the intermediate rate between subsection L and M under 
38 C.F.R. § 3.350(f) due to loss of use of legs.  The Board 
has reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claims.  

With respect to the tinea pedis claim, in November 2001 the 
Board remanded the case to the RO in order to have the 
veteran examined for this disability because prior 
examinations did not examine the veteran's feet for skin 
conditions.  Tinea is a term used to described various 
dermatophytoses, which are fungi parasitic on the skin; and 
tinea pedis is tinea involving the feet.  See Dorland's 
Illustrated Medical Dictionary 450, 1713-1714 (28th ed. 
1994).  Subsequently, the veteran underwent a VA skin 
examination in October 2003, however, the report of that 
examination reflects that the examiner did not examine the 
veteran's feet for skin conditions.  

Most recently, the veteran underwent VA skin examination in 
May 2005.  The report of that examination contains two 
sections, reporting respectively on examination of the feet 
and groin areas.  Review of the feet section of the report  
reflects that that there is at least one page of that section 
of the examination report that is missing from the claims 
file.  Review of the other section indicates that the missing 
part of the examination report most likely contains a 
discussion of the history, current treatment, and reported 
symptoms/complaints regarding the tinea pedis.  Evidence as 
to current treatment, as well as reported symptoms and 
complaints, would be important to the Board in deciding the 
claim on appeal.  See 38 C.F.R. § 4.118.  

The Board notes that in the section pertaining to the 
examination of the groin, the veteran reported that he used a 
cortisone cream, which is a corticoid steroid, to treat the 
groin area.  Information on whether he also uses that 
medication to treat his tinea pedis would be helpful because 
systemic therapy such as corticosteroids is an element in the 
criteria for rating the disorder.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7813, 7806.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the Board's 
adjudication of the veteran's claim, the RO should obtain the 
missing document(s) of the May 2005 VA dermatological 
examination conducted under contract by Saul E. Schreiber, 
D.O. 

With respect to the right hand disability claim, the veteran 
was last examined by VA for compensation purposes in May 
2005.  At that time, the veteran underwent a VA orthopedic 
examination of various joints including of the right hand.  
The veteran reported that he had normal motion of all the 
digits of the right hand including the four fingers and 
thumb; weakness on gripping with the hand; but normal 
sensation over the palmar aspect of the right hand and four 
fingers and some numbness over the dorsal aspect of the right 
proximal thumb.  On examination the right thumb motion of the 
interphalangeal joints was from 0 to 90 degrees without pain; 
and the metacarpophalangeal joint flexed from 0 to 80 degrees 
without pain.

The medical evidence of record reflects, however, that since 
that examination the right hand disability has significantly 
worsened; with increased pain and other symptomatology, and 
later surgical treatment.  VA treatment records in December 
2005 show that the veteran presented with right thumb frozen 
joint and with chronic swelling.  The veteran's right hand 
was then operated on in March 2006 for a failed right 
trapezium excision and ligament reconstruction interposition 
arthroplasty.  The VA report of that operation noted that 
indications for the procedure included that the veteran had 
experienced consistent pain since a previous surgery, and 
that imaging showed a residual piece of trapezium bone, which 
was left in place at that earlier surgery. 

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has provided some records of treatment of the 
right hand following the March 2006 right hand surgery at the 
Long Beach, California VA  Medical Center.  He has also 
provided some records of treatment at the Las Vegas, Nevada 
VA Medical Center.  Prior to examination of the veteran's 
right hand, the RO should obtain any relevant VA treatment 
records from these two facilities associated with and 
following the March 2006 right hand surgery.  

The veteran is currently entitled to special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
subsection (l) and subsection (m) on account of his service-
connected disabilities.  He is claiming entitlement to a 
higher level, claimed as entitlement to "M and 1/2" or "N" 
rating, due to loss of use of legs.  

Pursuant to this Remand, the veteran will be examined for his 
right hand disability.  Findings from that examination may 
impact the determination of the claim for a higher level of 
special monthly compensation.  Further, the resulting 
decision on that disability rating claim is inextricably 
intertwined with the special monthly compensation claim.  
Therefore a decision by the Board on the veteran's special 
monthly compensation claim would at this point be premature.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  In sum, the Board's resolution of the claim for a 
higher level of special monthly compensation at the present 
time would be premature.
 
Also, after the last supplemental statement of the case on 
this matter, additional VA medical records pertaining to the 
veteran's upper and lower extremities have been submitted.  
The RO has not considered these records.  Further, the RO 
should arrange for a VA examination to determine the current 
severity of the veteran's service-connected disabilities with 
respect to criteria pertinent to the adjudication of the 
claim for a higher level of special monthly compensation.  
Thus, in addition to an examination of his right hand 
disability, the RO should schedule the veteran for a VA 
orthopedic examination of his musculoskeletal disabilities

Therefore, the claim for a higher level of special monthly 
compensation is remanded to the RO for adjudication after 
completion of the orthopedic examination of the veteran's 
right hand and other musculoskeletal disabilities.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
medical records of treatment for the 
veteran's service-connected arthritis of 
the right hand status post first carpal 
metacarpal joint interposition 
arthroplasty with ligament reconstruction, 
from the Long Beach, California and Las 
Vegas, Nevada VA Medical Centers which are 
not of record, to specifically include all 
such medical records dated from March 2006 
to the present.

2.  The RO should contact the examiner who 
performed the May 2005 VA dermatology 
examination at Advanced Dermatology, and 
request a copy of the complete report of 
that examination.  The RO should explain 
to the examiner that at least one page of 
the section of that examination report 
covering examination of the feet for tinea 
pedis is missing. 

3.  The RO should arrange for the 
appellant to undergo orthopedic 
examination of the right hand to determine 
the nature and severity of his service-
connected arthritis of the right hand 
status post first carpal metacarpal joint 
interposition arthroplasty with ligament 
reconstruction.
  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners should 
review the claims folder in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.  
The rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should provide the range of 
motion of each of the five digits of the 
right hand in degrees, including the 
specific limitation of motion due to pain, 
and state the normal range of motion.  The 
examiner should specify whether any joint 
is ankylosed, and if so, which joint of 
which digit; and specifically note (in 
inches or centimeters) the length of any 
gap between the veteran's right thumb pad 
and right fingers, with his thumb 
attempting to oppose his fingers.

Further, the examiner should offer opinion 
as to whether, in view of the overall 
functional limitations imposed by the 
veteran's right thumb pathology, it is at 
least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the thumb; (2) unfavorable 
ankylosis of the thumb; or (3) amputation 
of the thumb.  If disability comparable to 
amputation of the thumb is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.    

The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The physician should opine as to 
the interference with overall function of 
the hand caused by the right hand status 
post first carpal metacarpal joint 
interposition arthroplasty with ligament 
reconstruction; and the effects of the 
disability on his daily activities.  The 
examiner should comment what remaining 
effective function of the right hand is 
present, such as grasping and 
manipulation.

Separately, the examiner should examine 
the veteran for his service-connected 
degenerative arthritis right and left 
shoulders, right and left elbows, right 
and left wrists, left hand, right and left 
ankle, right hip; and his left hip 
disability, and right and left knee 
disabilities.  

The examiner should comment on whether due 
to these disabilities, including of the 
right hand, the veteran has a loss of use 
of any of his upper or lower extremities, 
to include the hands and feet.  The 
examiner should comment on actual 
remaining function, such as grasping, 
manipulation (hand), or of balance, 
propulsion (foot); any loss of 
movement/limitation of motion of any arm 
or leg, or ankylosis of joints.  The 
examiner should comment on whether there 
is loss of use of an arm at a level 
preventing natural elbow action with 
prosthesis in place, or loss of use of any 
leg to a level preventing natural knee 
action with prosthesis in place.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


